 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.5


 
Zynex, Inc.
 
Audit Committee Charter
 
(October 2008)
 
Organization
 
This charter governs the operation of the Audit Committee (the “Committee’“) of
the Board of Directors of Zynex, Inc. (the “Company”).  The Committee shall
review and reassess the adequacy of the charter at least annually and obtain the
approval of the Board of Directors for any proposed changes to the charter.  The
Committee shall be appointed by the Board and shall make regular reports to the
Board.  The Committee shall be comprised of at least two directors, each of whom
shall meet the applicable independence and experience requirements of the
American Stock Exchange and the Securities and Exchange Commission.
 
Responsibilities and Processes
 
The primary responsibility of the Committee is to oversee the Company’s
financial reporting processes on behalf of the Board and report the results of
its activities to the Board.  Management is responsible for preparing the
Company’s financial statements, and the independent auditors are responsible for
auditing those financial statements.  The Committee, in carrying out its
oversight responsibilities, will assess the Company’s systems of internal
accounting and financial controls, any internal audit process, the independence,
qualifications and performance of the Company’s independent auditor, and the
overall integrity of the Company’s financial statements and information
systems.  The Committee is empowered to investigate any matter brought to its
attention with full access to all books, records, facilities, and personnel of
the Company.  In addition, the Committee will have the power to review and
approve “related party transactions”, in accordance with the requirements of the
American Stock Exchange and any regulatory agencies.  The Committee may also
have such other duties as may, from time to time, be assigned to it by the
Board.
 
The Committee shall have the authority, to the extent it deems necessary or
appropriate to carry out its duties, to retain special legal, accounting or
other consultants to advise the Committee.  The Company must provide appropriate
funding, as determined by the Committee, for payment for the services of such
advisors, as well as for the ordinary administrative expenses of the Committee
that are necessary or appropriate in carrying out its duties.  The Committee may
also form and delegate authority to subcommittees to undertake its
responsibilities, under its supervision.
 
The Committee shall meet as often as it determines, but not less frequently than
quarterly.  The Committee shall meet with the independent auditor in separate
executive sessions at least quarterly.
 
The following shall be the principal recurring processes of the Committee in
carrying out its oversight responsibilities.  The processes are set forth as a
guide with the understanding that the Committee may modify them, as it deems
appropriate.
 


 
- 1 -

--------------------------------------------------------------------------------

 




 
Financial Statement and Disclosure Matters
 
·  
Review with management and the independent auditor the annual audited financial
statements to be included in the Company’s Annual Report on Form 10-K. Based on
these reviews, the Committee shall report to the Board whether the Committee
recommends inclusion of the annual audited financial statements in the Company’s
Form 10-K.

 
·  
Review with management and the independent auditor the interim financial
statements to be included in the Company’s Quarterly Report on Form 10-Q.  The
Committee shall discuss with the independent auditor the results of its review
of each interim financial statement for a quarter.

 
·  
Discuss with management and the independent auditor significant financial
reporting issues and judgments made in connection with the preparation of the
Company’s financial statements, including the effect of alternative acceptable
accounting policies on the Company’s financial statements.

 
·  
Prepare the report required by the rules of the Securities and Exchange
Commission to be included in the Company’s proxy statement for any annual
meeting.

 
·  
Discuss with management and the independent auditor the effect of regulatory and
accounting initiatives as well as off-balance sheet structures on the Company’s
financial statements.

 
·  
Discuss with management the Company’s major financial risk exposures and the
steps management has taken to monitor and control such exposures, including the
Company’s risk assessment and risk management policies.

 
Oversight of the Company’s Relationship with the Independent Auditor
 
·  
Be directly responsible for the appointment, compensation, retention,
termination and oversight of the work of the independent auditor engaged for the
purpose of preparing or issuing an audit report or performing other audit,
review or attest services for the Company (including the resolution of
disagreements between management and the independent auditor regarding financial
reporting).  The independent auditor must report directly to the Committee.

 


 
- 2 -

--------------------------------------------------------------------------------

 




 
·  
Obtain and review a report from the independent auditor at least annually
regarding (a) the auditor’s internal quality-control procedures, (b) any
material issues raised by the most recent quality-control review of the firm, or
by any inquiry or investigation by governmental or professional authorities
within the preceding five years respecting one or more independent audits
carried out by the firm, (c) any steps taken to deal with any such issues, and
(d) all relationships between the independent auditor and the Company, including
those consistent with Independence Standards Board Standard 1.  The Committee
shall evaluate the experience, qualifications, performance and independence of
the independent auditor, including considering whether the provision of
non-audit services is compatible with maintaining the auditor’s independence,
and taking into account the opinions of management.  The Committee shall present
its conclusions to the Board and, if so determined by the Committee, recommend
that the Board take additional action to satisfy itself of the qualifications,
performance and independence of the auditor.  As part of these matters, the
Committee shall be responsible for actively engaging in a dialogue with the
auditor with respect to any disclosed relationships or services that may impact
the objectivity and independence of the auditor and for taking, or recommending
that the full Board take, appropriate action to oversee the independence of the
independent auditor.

 
·  
Discuss with the independent auditors the overall scope and plans for its
audit.  Also, discuss with management and the independent auditors the adequacy
and effectiveness of the Company’s accounting and financial controls.  Meet
separately with the independent auditors, with and without management present,
to discuss the results of the audit and any other examinations.

 
·  
Discuss the matters required to be communicated to the Committee by the
independent auditors under generally accepted auditing standards.

 
·  
Review and pre-approve all audit engagement fees and terms and all non-audit
services with the independent auditor.  The Committee shall consult with
management but shall not delegate these responsibilities to management.

 
·  
Review any proposed employment offer by the Company to an employee or former
employee of the independent auditor and discuss with the management the actions
intended to be taken by management and the independent auditor to ensure that
the auditor maintains independence.

 
Compliance Oversight Responsibilities
 
·  
Obtain from the independent auditor assurance that Section 10A of the Securities
Exchange Act of 1934, in regard to the occurrence of illegal acts, has not been
implicated.

 


 
- 3 -

--------------------------------------------------------------------------------

 




 
·  
Discuss with management and the independent auditor any correspondence with
regulators or governmental agencies and any employee complaints or published
reports which raise material issues regarding the Company’s financial statements
or accounting policies.

 
·  
Discuss with the Company’s general counsel legal matters that may have a
material impact on the financial statements or the Company’s compliance
policies.

 
·  
Approve or reject all “related party” transactions. Review reports and
disclosures of related party transactions prepared by management.

 
Oversight of the Company’s Internal Audit Function
 
·  
Discuss with management and the independent auditors the quality and adequacy of
the Company’s internal controls and any internal audit functions’ organization,
responsibilities, plans, results, budget and staffing, as well as providing
oversight to internal audit activities, including review of significant reports
prepared by the employees performing internal audit functions and management’s
responses.

 
Whistleblower Policy
 
·  
Establish and oversee the Company’s anonymous complaint policy contained within
the Company’s Code of Business Conduct and Ethics regarding the confidential,
anonymous submission by employees of reports regarding questionable accounting
practices, internal accounting controls or auditing matters and the
investigation, disposition and retention of such reports.

 
Limitation of Audit Committee’s Role
 
·  
While the Committee has the responsibilities and powers set forth in this
Charter, it is not the duty of the Committee to plan or conduct audits or to
determine that the Company’s financial statements and disclosures are complete
and accurate and are in accordance with generally accepted accounting principles
and applicable rules and regulations.  These are the responsibilities of
management and the independent auditor.  It is not the duty of the Committee to
conduct investigations or to assure Company’s compliance with laws and
regulations.

 
 
- 4 -

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

